                Case 2:20-cv-03700-GAM Document 6 Filed 09/14/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS J. PARIS,                                 :
    Plaintiff,                                   :
                                                 :
           v.                                    :       CIVIL ACTION NO. 20-CV-3700
                                                 :
MARIROSA LAMAS, et al.,                          :
    Defendants.                                  :

                                           MEMORANDUM

McHUGH, J.                                                                   SEPTEMBER 14, 2020

           Plaintiff Thomas J. Paris, a prisoner incarcerated at SCI-Chester, brings this pro se civil

action against prison officials at SCI-Chester raising claims stemming from a fire at the facility.

Mr. Paris seeks to proceed in forma pauperis. For the following reasons, the Court will grant

Paris leave to proceed in forma pauperis, dismiss his Complaint, and give Paris an opportunity to

file an amended complaint.

      I.        FACTUAL ALLEGATIONS 1

           Mr. Paris named the following individuals as Defendants in this civil action: (1) Marirosa

Lamas, the Superintendent of SCI-Chester; (2) a John Doe Lieutenant; (3) a John Doe Sergeant;

(4) Correctional Officer Ortiz; and (5) SCI-Chester. Paris alleges that on December 11, 2019,

smoke began to enter his cell after an inmate in another cell set his mattress on fire. (ECF No. 1

at 3 & 4.) The smoke got thicker, irritating Paris’s eyes and causing him to choke. (Id. at 3.) At

that time, Paris looked out from his cell and observed that that cell block officers were located at

a cell across the way from him on the lower level, which is where the smoke was coming from.

(Id.)


1
    The following allegations are taken from Paris’s Complaint.
                                                     1
          Case 2:20-cv-03700-GAM Document 6 Filed 09/14/20 Page 2 of 7




       Mr. Paris pushed the emergency button in his cell, but the officers were busy removing

an inmate from the cell where the fire originated, so Paris was “stuck in the cell breathing in

toxic smoke and toxic smoke [was] in his eyes.” (Id.) Paris alleges that he continued to push the

emergency button until his cell was opened, approximately thirty-five minutes later. (Id. at 4.)

However, he alleges that the air quality was “not much better” than it was inside the cell. (Id.)

When Paris reported this to the “Block Officer’s Desk,” the “Block Officer” responded that Paris

would not be taken outside for fresh air while the smoke cleared. (Id.) Paris also indicates that

the officers who were present were more concerned with disciplining the inmate who started the

fire than evacuating inmates to the yard. (Id.) Paris was ordered to “lock in for 8:45 lock down

until 7:00 am.” (Id.) At that time, he sought medical attention for his lungs because he was

coughing, having difficulty breathing, experiencing eye irritation, and had a headache. (Id.) He

alleges that he “continues with treatment at the Prison Medical Dept.” due to eye irritation and

headaches. (Id.)

       Paris initiated this lawsuit seeking $500,000 in compensatory damages and $250,000 in

punitive damages based on prison officials’ response to the fire, which he describes as

negligent. 2 (Id. at 6-7.) Paris indicates that, on May 5, 2020, before he filed his Complaint in

the instant case, he filed a complaint in the Delaware County Court of Common Pleas about the




2
  The Court does not understand Paris to be raising claims based on the medical response and/or
medical treatment he received for his injuries, because the focus of his factual allegations and
description of his “legal claims” is the prison’s response to the fire. In any event, Paris alleges
that he received and continues to receive treatment for his injuries, so his Complaint, as pled,
does not suggest any basis for such claims. (ECF No. 1 at 4.)

                                                 2
             Case 2:20-cv-03700-GAM Document 6 Filed 09/14/20 Page 3 of 7




same events at issue in this case. (Id. at 5.) It is not clear from the Complaint whether that case

was resolved. 3

    II.       STANDARD OF REVIEW

           The Court grants Paris leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 4 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Paris is proceeding pro se,

the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

    III.      DISCUSSION

           Liberally construing Paris’s Complaint, it could be understood to raise claims under 42

U.S.C. § 1983 for deliberate indifference to Paris’s safety, and negligence claims under



3
  Res judicata, also known as claim preclusion, “bars a party from initiating a subsequent suit
against the same adversary based on the same cause of action as a prior suit.” Marmon Coal Co.
v. Dir., Office of Workers’ Comp. Programs, 726 F.3d 387, 394 (3d Cir. 2013) (citing Duhaney
v. Att’y Gen., 621 F.3d 340, 347 (3d Cir. 2010)); see also Turner v. Crawford Square Apartments
III, L.P., 449 F.3d 542, 548 (3d Cir. 2016). Since the outcome, if any, of Paris’s previously-filed
complaint in state court is not clear from the Complaint or the public record, the Court cannot
discern at this time whether Paris’s claims are precluded.
4
 However, as Paris is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).


                                                   3
          Case 2:20-cv-03700-GAM Document 6 Filed 09/14/20 Page 4 of 7




Pennsylvania law. 5 “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). Importantly, “[a] defendant in a civil rights action must have personal

involvement in the alleged wrongs.” See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

1988). Indeed, “[b]ecause vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676.

       Paris has named three Defendants who appear to be supervisory officials at SCI-Chester

— Superintendent Lamas, Lieutenant John Doe and Sergeant John Doe — and a Correctional

Officer named Ortiz. There are “two general ways in which a supervisor-defendant may be

liable for unconstitutional acts undertaken by subordinates.” Barkes v. First Corr. Med., Inc.,

766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds by Taylor v. Barkes, 135 S. Ct.

2042 (2015). First, a supervisor may be liable if he or she “with deliberate indifference to the

consequences, established and maintained a policy, practice or custom which directly caused

[the] constitutional harm.” Id. (quoting A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr.,

372 F.3d 572, 586 (3d Cir. 2004) (alteration in original)). “Second, a supervisor may be

personally liable under § 1983 if he or she participated in violating the plaintiff’s rights, directed

others to violate them, or, as the person in charge, had knowledge of and acquiesced in the

subordinate’s unconstitutional conduct.” Id.




5
  The statutes cited in the Complaint — 28 U.S.C. § 1654, which proscribes the right to represent
oneself in litigation; 28 U.S.C. § 2244, which pertains to habeas litigation; and 28 U.S.C. § 2671,
which pertains to tort claims against the federal government — do not provide a basis for any
claims here.
                                                  4
          Case 2:20-cv-03700-GAM Document 6 Filed 09/14/20 Page 5 of 7




       In general terms, Eleventh Amendment prohibits claims against governmental entities

and governmental officials. In particular, “Eleventh Amendment immunity bars actions for

retroactive relief against state officers acting in their official capacity.” Downey v. Pennsylvania

Dep’t of Corr., 968 F.3d 299, 309-10 (3d Cir. 2020). “Congress did not abrogate Eleventh

Amendment immunity via § 1983” and Pennsylvania has not waived its immunity in federal

court. Id. at 310; see also 42 Pa. Cons. Stat. § 8521-22. “Because the Commonwealth of

Pennsylvania’s Department of Corrections is a part of the executive department of the

Commonwealth, it shares in the Commonwealth’s Eleventh Amendment immunity.” Lavia v.

Pennsylvania, Dep’t of Corr., 224 F.3d 190, 195 (3d Cir. 2000) (internal citations omitted).

       Here, Mr. Paris does not allege any facts from which it could be inferred that any of the

named Defendants were personally involved in the events giving rise to his claims. In other

words, Paris has not stated what each Defendant did or did not do in relation to the fire to support

a basis for a legal claim against each Defendant. Since Paris did not allege a basis for the

Defendants’ personal involvement in the response to the fire, the Court presumes that he

intended to sue those Defendants in their official capacities as employees of the Pennsylvania

Department of Corrections based on their positions in the prison. See Downey, 968 F.3d at 310.

However, those claims are barred by the Eleventh Amendment because they are essentially

claims against the Commonwealth. Id. For these reasons, Paris’s § 1983 claims against the

individual Defendants fail. 6 His claims against SCI-Chester fail for the same reasons, that is,




6
  Although the Court does not decide the merits of any § 1983 claims, it is worth noting that
negligence is not actionable under § 1983. See Farmer v. Brennan, 511 U.S. 825, 835 (1994);
Daniels v. Williams, 474 U.S. 327, 330-31 (1986). Rather, for a prisoner to state an Eighth
Amendment claim pursuant to § 1983, he must allege that prison officials acted with deliberate
indifference to his health or safety. Farmer, 511 U.S. at 834.

                                                 5
          Case 2:20-cv-03700-GAM Document 6 Filed 09/14/20 Page 6 of 7




because SCI-Chester is an entity of the Commonwealth that is not susceptible to suit in federal

court. For that matter, SCI-Chester is not a “person” susceptible to suit under § 1983. See Will

v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

        Turning to Mr. Paris’s negligence claims, these would arise under state law. The only

independent basis for jurisdiction over any such claims is 28 U.S.C. § 1332(a), which grants a

district court jurisdiction over a case in which “the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between . . . citizens of different States.” 7

Section 1332(a) requires “‘complete diversity between all plaintiffs and all defendants,’ even

though only minimal diversity is constitutionally required. This means that, unless there is some

other basis for jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any defendant.’”

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting Lincoln Prop.

Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,

419 (3d Cir. 2010) (internal footnotes omitted)). An individual is a citizen of the state where he

is domiciled, meaning the state where he is physically present and intends to remain. See

Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir. 2011). “[T]he domicile of a prisoner

before his imprisonment presumptively remains his domicile during his imprisonment.” Pierro

v. Kugel, 386 F. App’x 308, 309 (3d Cir. 2010). Since the Complaint is silent on the citizenship

of the parties, Mr. Paris has not met his burden for establishing a basis for diversity jurisdiction

over any state claims.




7
  Because the Court has dismissed his federal claims, the Court will not exercise supplemental
jurisdiction over any state law claims.
                                                   6
           Case 2:20-cv-03700-GAM Document 6 Filed 09/14/20 Page 7 of 7




   IV.      CONCLUSION

         For the foregoing reasons, the Court will dismiss Mr. Paris’s federal claims for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and will dismiss his state claims for lack

of subject matter jurisdiction. Paris’s claims against SCI-Chester and the individual Defendants

in their official capacities are dismissed with prejudice because Paris cannot cure the defects in

those claims. However, the Court will give Paris an opportunity to file an amended complaint in

accordance with the Court’s Order accompanying this Memorandum in the event he can state a

plausible basis for a claim within the Court’s jurisdiction against the individual Defendants in

their individual capacities. An appropriate Order follows, which provides further instruction as

to amendment.

                                               BY THE COURT:


                                               /s/ Gerald Austin McHugh
                                               GERALD A. McHUGH, J.




                                                  7
